United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3662
                                    ___________

Lloyd Friedman,                            *
                                           *
                     Appellant,            *
                                           *
       v.                                  * Appeal from the United States
                                           * District Court for the Eastern
City of Jacksonville, Arkansas; Brett      * District of Arkansas.
Hibbs, Officer, Individually and in his *
official capacity as a Police Officer      *     [UNPUBLISHED]
for the City of Jacksonville, Arkansas, *
                                           *
                     Appellees.            *
                                      ___________

                              Submitted: June 21, 2000

                                   Filed: June 29, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

      Lloyd Friedman sued the City of Jacksonville, Arkansas and Jacksonville Police
Officer Brett Hibbs (collectively the City) for violations of his constitutional rights
under 42 U.S.C. § 1983 in connection with his arrest for public intoxication and
criminal trespass. The district court granted the City's motions to stay discovery and
for summary judgment and Friedman appeals. Having carefully reviewed the record
and the parties' briefs, we conclude the motions were properly granted and we affirm
for the reasons stated in the district court's opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-